Exhibit EXECUTION VERSION LENDER CERTIFICATE June 5, To:WELLS FARGO BANK, N.A., as Administrative Agent The Borrower, the Guarantors, the Administrative Agent and the Lenders have entered into that certain Credit Agreement dated as of May 25, 2006 (as the same has been and may hereafter be amended, restated, supplemented or otherwise modified from time to time, the “Credit Agreement”).Unless otherwise defined herein, capitalized terms used herein have the meaning specified in the Credit Agreement. Please be advised that the undersigned has agreed (a) to become a Lender under the Credit Agreement effective June 5, 2009 (the “Effective Date”) with a Commitment of $25,000,000 and (b) that, from and after the Effective Date, it shall be deemed to be a Lender in all respects under the Credit Agreement and the other Loan Documents. Very truly yours, CALYON NEW YORK BRANCH By:/s/ Dennis Petito Name:Dennis Petito Title:Managing Director By:/s/ Tom Byargeon Name:Tom Byargeon Title:Managing Director Accepted and Agreed: WELLS FARGO BANK, N.A., as Administrative Agent By: /s/ Scott Hodges Name:Scott Hodges Title:Vice President Accepted and Agreed: CARRIZO OIL & GAS, INC. By:/s/ Paul F.
